PER CURIAM.
Petitioner seeks to take the Louisiana Bar Examination, scheduled to be given the week of February 7, 1994. Since the Committee on Bar Admissions is not satisfied that this applicant has met the character and fitness requisites for admission to practice, they have denied him that opportunity.
Applicant’s petition will be granted. He is authorized to take the Bar Examination, but we reserve the character and fitness determination until additional information can be compiled and evaluated.
*1170In its Response, the Committee on Bar Admissions has sought authority from this Court to pursue their investigation of this matter further. The Committee’s expressed intent in that regard is approved.
MARCUS and KIMBALL, JJ., dissents from the orders permitting relator to take the bar examination.
DENNIS, J., not on panel.